MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Oct 31 2017, 8:34 am
this Memorandum Decision shall not be
                                                                                CLERK
regarded as precedent or cited before any                                   Indiana Supreme Court
                                                                               Court of Appeals
court except for the purpose of establishing                                     and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher P. Phillips                                  Curtis T. Hill, Jr.
Phillips Law Office P.C.                                 Attorney General of Indiana
Monticello, Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Denver Sasser,                                     October 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A05-1705-CR-1020
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Sean M. Persin,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D05-1610-F6-903
                                                         79D05-1611-CM-4039



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1705-CR-1020 | October 31, 2017             Page 1 of 5
                                         Statement of the Case
[1]   Davis D. Sasser appeals his conviction after a bench trial for Level 6 felony

      residential entry.1 His sole argument is that there is insufficient evidence to

      support his conviction. Concluding that the evidence is sufficient, we affirm

      Sasser’s residential entry conviction.


[2]   We affirm.


                                                       Issue
              The sole issue for our review is whether there is sufficient
              evidence to support Sasser’s residential entry conviction.


                                                       Facts
[3]   The facts most favorable to the verdict reveal that in October 2015, Dr.

      Angelica Koppalis (“Dr. Koppalis”) hired sixty-two-year-old Sasser to help her

      rake and blow leaves. Dr. Koppalis paid Sasser $10.00 an hour in cash. The

      second time that Sasser worked at her house, Dr. Koppalis went out and picked

      up lunch for them both. When she returned home, Dr. Koppalis gave Sasser

      his sandwich outside. Sasser followed the doctor back into her house and

      grabbed her. He asked Dr. Koppalis if she thought he smelled good and told




      1
       IND. CODE § 35-43-2-1.5. Sasser also pleaded guilty to Class A misdemeanor failure of a sex offender to
      possess identification. See IND. CODE § 11-8-8-15. Sasser does not appeal that conviction.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1705-CR-1020 | October 31, 2017          Page 2 of 5
      her that he had taken a shower in the bathroom adjacent to her bedroom. Dr.

      Koppalis became very upset and told Sasser to leave.


[4]   One day the following week, Dr. Koppalis returned home from work and was

      “shocked” to see Sasser sitting in her living room. (Tr. 24). She had not given

      him permission to be in the house, and she asked him to leave. Sasser asked the

      doctor why she did not want to sit and talk to him and then grabbed her and

      asked her if it felt good to hug. Dr. Koppalis told Sasser to leave, and, this

      time, he did.


[5]   Dr. Koppalis contacted the police, and Sasser was subsequently charged with

      Level 6 residential entry. At trial, Sasser testified that Dr. Koppalis had invited

      him to stay at her house while she was at work. According to Sasser, Dr.

      Koppalis had also given him access to the refrigerator and let him sleep in her

      shed.


[6]   At the end of the bench trial, the trial court concluded that Sasser’s testimony

      was not credible. Specifically, the trial court explained to Sasser as follows:


              It comes down to who do I believe, who do I find credible. And
              I believe – I found her to be credible. I don’t see any evidence
              where you had permission to be in this house. You went into the
              house, you committed the crime of residential entry. I believe
              the [S]tate has proven its case beyond a reasonable doubt.


      (Tr. 104).


[7]   Sasser now appeals.


      Court of Appeals of Indiana | Memorandum Decision 79A05-1705-CR-1020 | October 31, 2017   Page 3 of 5
                                                   Decision
[8]    Sasser argues that there is insufficient evidence to support his residential entry

       conviction. Our standard of review for sufficiency of the evidence claims is well

       settled. We consider only the probative evidence and reasonable inferences

       supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do

       not reweigh the evidence or judge witness credibility. Id. We will affirm the

       conviction unless no reasonable fact finder could find the elements of the crime

       proven beyond a reasonable doubt. Id. The evidence is sufficient if an

       inference may be reasonably drawn from it to support the verdict. Id. at 147.


[9]    In order to convict Sasser of Level 6 felony residential entry, the State had the

       burden to prove beyond a reasonable doubt that Sasser knowingly or

       intentionally broke and entered Dr. Koppalis’ dwelling. See I.C. § 35-43-2-1.5.

       On appeal, Sasser does not contest that he knowingly or intentionally broke and

       entered Dr. Koppalis’ dwelling. Instead, he argues that he had Dr. Koppalis’

       consent to enter her residence.


[10]   Lack of consent is not an element of residential entry that the State has to

       prove. Holman v. State, 816 N.E.2d 78, 81 (Ind. Ct. App. 2014), trans. denied.

       Rather, it is the defendant’s burden to claim and prove consent as a defense.

       McKinney v. State, 653 N.E.2d 115, 118 (Ind. Ct. App. 1995). A defendant’s

       belief that he has permission to enter a residence must be reasonable in order for

       him to avail himself of the consent defense. Id. Once a defendant successfully




       Court of Appeals of Indiana | Memorandum Decision 79A05-1705-CR-1020 | October 31, 2017   Page 4 of 5
       raises the consent defense, the State has the burden of disproving the defense

       beyond a reasonable doubt. Holman, 816 N.E.2d at 81.


[11]   Here, there is no evidence that Sasser’s alleged belief that he had permission to

       enter Dr. Koppalis’ home was reasonable, and therefore he cannot avail himself

       of the defense of consent. Specifically, Sasser testified that his belief that he had

       permission to enter Dr. Koppalis’ home was based upon her invitation to him.

       However, Dr. Koppalis’ testimony contradicted Sasser’s claims, as she denied

       ever inviting Sasser into her home. Sasser’s argument is simply a request for us

       to reweigh the evidence and reassess witness credibility, which we will not do.

       See Drane, 867 N.E.2d at 146. The State presented sufficient evidence to

       support Sasser’s residential entry conviction.


[12]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1705-CR-1020 | October 31, 2017   Page 5 of 5